Name: COMMISSION REGULATION (EC) No 1575/97 of 4 August 1997 amending the export taxes on cereal products
 Type: Regulation
 Subject Matter: foodstuff;  taxation;  plant product
 Date Published: nan

 5 . 8 . 97 I EN I Official Journal of the European Communities No L 211 /43 COMMISSION REGULATION (EC) No 1575/97 of 4 August 1997 amending the export taxes on cereal products validity has already been limited as a precautionary measure to 30 days in order to restrict quantities; whereas it is not necessary to penalise these licences; Whereas Commission Regulation (EEC) No 120/89 (^ as last amended by Regulation (EC) No 2194/96 (6), and in particular Article 3 thereof, is applicable; Whereas, in the light of recent market and exchange-rate developments, an immediate increase in the export levy is the most appropriate way of preventing disturbance of the market, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 16 thereof, Whereas Article 16 of Regulation (EC) No 1766/92 provides that where quotations or prices on the world market for certain products reach the level of Community prices and such situation is likely to continue and deteri ­ orate thereby disturbing or threatening to disturb the Community market, appropriate measures may be taken ; whereas Article 15 of Commission Regulation (EC) No 1501 /95 (3), as last amended by Regulation (EC) No 1259/97 (4), provides that where such conditions are met, an export tax may be fixed and may vary according to the destination; Whereas prices on the world market for common wheat and durum wheat have reached the level of those in the Community; whereas this situation is likely to lead to an excessive export of common wheat, of durum wheat, flour of common wheat, flour of durum wheat, flour of meslin, groats and meal of common wheat and groats and meal of durum wheat from the Community; whereas it has there ­ fore been decided to apply an export tax to these products at a level adapted to the current situation on the world market and which will avoid disturbance to the Com ­ munity market; Whereas export licences applied for before 1 August 1997 for these products are still currently valid; whereas their Article 1 1 . The export tax referred to in Article 15 of Regula ­ tion (EC) No 1501 /95 is fixed at the level set out in the Annex to this Regulation . 2. This tax shall not apply, however, to export licences applied for before 1 August 1997. 3 . Commission Regulation (EC) No 1551 /97 O is repealed. Article 2 This Regulation shall enter into force on 5 August 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 August 1997 . For the Commission Monika WULF-MATHIES Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 21 . (2) OJ No L 126, 24. 5. 1996, p . 37. (3) OJ No L 147, 30. 6 . 1995, p. 7 . ( «) OJ No L 174, 2. 7. 1997, p . 10 . 0 OJ No L 16, 20 . 1 . 1989, p. 19 . (6) OJ No L 293 , 16 . 11 . 1996, p. 3 . 0 OJ No L 206, 1 . 8 . 1997, p. 58 . No L 211 /44 ( EN-] Official Journal of the European Communities 5. 8 . 97 ANNEX CN code Level of export tax in ECU/tonne 1001 10 00 10,00 1001 90 99 3,00 1101 00 11 15,00 1101 00 15 4,00 1101 00 90 4,00 1103 11 10 15,00 1103 11 90 4,00